Citation Nr: 0844889	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for migraine headaches 
claimed as secondary to service-connected cervical spine 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from February 1984 to March 
1988, June 1991 to July 1993, and August 1995 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2008.   

At the hearing the veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated migraine headaches are shown 
as likely as not to have been caused by the service-connected 
cervical spine disability.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by migraine headaches is proximately 
due to or the result of the service-connected cervical spine 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran testified that his migraine headaches were the 
result of his surgery for the fusion of his cervical spine 
for his service-connected cervical spine disability.   

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

At the veteran's June 2005 VA examination, it was noted that 
he had a cervical spine fusion in November 2003 and that the 
clinical onset of migraine headaches began at that time.  
They occurred four out of seven days and were aggravated by 
work and school.  

The examiner noted that it was less likely then not that his 
migraine headaches were related to his service-connected 
cervical spine disability.  However, three sentences later 
the VA examiner stated that it was as likely as not that the 
migraine headaches were a result of cervical spine surgery.  

In June 2005, there was a request for clarification to the 
June 2005 VA examination; however, the Board notes that the 
clarification was not done by the same VA examiner but was 
done by a physician's assistant and it was not noted if she 
reviewed the claims file.  

The VA physician's assistant opined that the correct 
statement was that it was less likely then not that the 
veteran's migraine headaches were related to the service-
connected cervical spine disability.  

In a September 2008 private physician's opinion, it was noted 
that the veteran saw him for treatment for headaches and neck 
pain.  He stated that the veteran's symptoms had migraine 
components such as photophobia and phonophobia, consistent 
with post cervical spine injury and that he had prostrating 
attacks several times a month.  

Based on a clinical examination and radiographic findings, he 
opined that the veteran's headaches and neck pain were more 
likely then not to be caused by his past anterior cervical 
fusion.  

After careful review of the recent VA examination, the VA 
addendum, the private physician's opinion, and the VA 
treatment notes that Board finds that the veteran's migraine 
headaches were caused by the service-connected cervical spine 
disability.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board notes that the first VA opinion in June 2005 was 
not clear as to what the VA examiner actually meant.  The 
June 2005 VA clarification opinion was given by a physician's 
assistant who did not examine the veteran, have an 
opportunity to review the claims file or provide a basis for 
her opinion.  

However, the September 2008 private opinion was based on 
examination of the veteran and on radiographic findings.  
Additionally, he supported his opinion with evidence.  

The Board notes that greater weight may be placed on one 
physician's opinion rather than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

In addition, the Board notes that in regards to the veteran's 
testimony that a layperson is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  

After a careful review of the VA examination, VA treatment 
reports, the private opinion, and the veteran's testimony, 
the Board finds the evidence to be in relative equipoise in 
showing that his migraine headaches as likely as not were 
caused by the service-connected cervical spine disability.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for migraine headaches is warranted.  



ORDER

Service connection for migraine headaches as secondary to 
service-connected cervical spine disability is granted.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


